CLD-231                                                       NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                     No. 11-1227
                                    ____________

                          In Re: MICHAEL SHEMONSKY,
                                                 Appellant.
                       __________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                              (D.C. Civ. No. 09-cv-00197)
                            District Judge: John E. Jones, III
                      __________________________________

                      Submitted for Possible or Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     July 8, 2011

              Before: RENDELL, FUENTES and SMITH, Circuit Judges

                            (Opinion filed: August 3, 2011)
                                   ____________

                                      OPINION
                                    ____________


PER CURIAM

      Appellant Michael R. Shemonsky initially sought to reopen a bankruptcy case that

had been dismissed. After a hearing on December 17, 2008, the Bankruptcy Court

denied his motion to reopen. Shemonsky appealed that order to the United States District

Court for the Middle District of Pennsylvania. In an order entered on March 13, 2009,

the District Court affirmed the Bankruptcy Court’s order and summarily denied

                                           1
Shemonsky’s appeal because he had failed to raise any issue of merit. Upon review of

the record, including the transcript of the hearing held on December 17, 2008, we agreed

that Shemonsky raised no issue of arguable merit and summarily affirmed the judgment

of the District Court. See In re: Shemonsky, 331 Fed. Appx. 104 (3d Cir. 2009).

       At issue in the instant appeal, Shemonsky filed a motion in the district court,

which he based on Rule 60(b), Fed. R. Civ. Pro. In an order entered on January 6, 2011,

the District Court denied the motion. The court noted that Shemonsky was essentially

arguing that United States Bankruptcy Judge John J. Thomas could not preside over the

underlying bankruptcy case because he is not a judge appointed under Article III of the

United States Constitution.   The District Court Judge denied Shemonsky’s Rule 60

motion, noting that Judge Thomas was appointed pursuant to Article I of the United

States Constitution, and, as such, he has full authority and jurisdiction to preside over

bankruptcy matters, including Shemonsky’s bankruptcy matter.

       Shemonsky filed a timely motion for reconsideration, in which he argued that

federal district judges are “tyrannical,” and Judge Thomas is discriminated against

because he does not get equal pay.         The District Court denied the motion for

reconsideration in an order entered on January 12, 2011, observing that Shemonsky was

wasting the court’s time.

       Shemonsky appeals. Our Clerk advised him that we might act summarily to

dispose of the appeal. In addition to submitting numerous documents in support of his

appeal, Shemonsky has filed several motions, all of them plainly lacking in merit.



                                            2
       Generally, the District Court has jurisdiction to review the Bankruptcy Court’s

orders pursuant to 28 U.S.C. § 158(a), and we have jurisdiction to review the District

Court’s order under 28 U.S.C. § 158(d) and § 1291. We will summarily affirm the order

of the District Court because no substantial question is presented by this appeal, Third

Circuit LAR 27.4 and I.O.P. 10.6. We are in complete agreement with the District

Court’s analysis. As the District Court concluded, Congress, in reliance upon power

expressly granted to it by Article I, § 8, cl. 4 of the United States Constitution, has

authorized bankruptcy judges like Judge Thomas to conduct core bankruptcy

proceedings. Bankruptcy judges do not have Article III status, Northern Pipeline Constr.

Co. v. Marathon Pipe Line Co., 458 U.S. 50, 61 (1982), and Judge Thomas need not be

an Article III judge to preside over Shemonsky’s cases. See generally Phar-Mor, Inc. v.

Coopers & Lybrand, 22 F.3d 1228, 1234-35 (3d Cir. 1994) (discussing the distinction

between core and non-core proceedings).

       For the foregoing reasons, we will summarily affirm the orders of the District

Court denying Shemonsky’s “Rule 60(b)” motion and motion for reconsideration.

Shemonsky’s motions on appeal to supplement the record under Fed. R. App. Pro. 10(e);

to seize, etc.; and to transfer his bankruptcy cases to the Eastern District of Pennsylvania

all are denied.




                                             3